              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KELLY SOUTNER,                        :    Civil No. 1:18-CV-271
                                      :
           Plaintiff,                 :
                                      :
           v.                         :
                                      :
PENN STATE HEALTH, d/b/a              :
The Milton Hershey Medical Center     :
                                      :
           Defendants.                :    Judge Sylvia H. Rambo

                                  ORDER

     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that:

  a) the Report and Recommendation (Doc. 49) recommending that Plaintiff Kelly
     Soutner’s (“Soutner”) motion for partial summary judgment (Doc. 23) be
     denied and that Defendant Penn State Health’s motion for summary judgment
     (Doc. 26) be granted is ADOPTED;

  b) Soutner’s complaint is DISMISSED WITH PREJUDICE;

  c) all unresolved motions in limine (Doc. 37, Doc 38, Doc. 39, Doc. 40, Doc.
     41) are accordingly DENIED as moot;

  d) the Clerk of Court is DIRECTED to close this case.



                                          /s/ Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge


Dated: March 31, 2020


                                      1
